Citation Nr: 1438078	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-35 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity before April 13, 2012, and in excess of 30 percent thereafter.   

2.  Entitlement to an extraschedular evaluation for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a November 2009 hearing before a Decision Review Officer (DRO).  He also testified at a November 2011 hearing before the undersigned at the St. Petersburg RO.  Transcripts of both hearings have been associated with the claims file and reviewed.

In March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the March 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The issue of entitlement to an extraschedular evaluation for peripheral neuropathy of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected peripheral neuropathy of the left lower extremity includes peroneal and sciatic nerve impairment.
2.  Prior to April 28, 2010, the Veteran's peripheral neuropathy of the left lower extremity was characterized by moderate incomplete paralysis of the sciatic nerve with subjective complaints of numbness and objective evidence of diminished muscle strength and sensation from just above the knee through the toes, without a finding of muscle atrophy or complete paralysis.  

3.  From April 28, 2010 to April 12, 2012, the Veteran's peripheral neuropathy of the left lower extremity was characterized by moderately severe incomplete paralysis of the sciatic nerve with subjective complaints of numbness and instability and objective evidence of diminished muscle strength and sensation from the groin through the toes, without a finding of muscle atrophy or complete paralysis.  

4.  As of April 13, 2012, the Veteran's peripheral neuropathy of the left lower extremity was characterized by severe incomplete paralysis of the sciatic nerve with subjective complaints of numbness and instability and objective evidence of diminished muscle strength, absent sensation, muscle atrophy, and left foot drop, but without a finding of complete paralysis.  


CONCLUSIONS OF LAW

1.  Before April 28, 2010, the criteria for entitlement to a 20 percent disability evaluation, but no greater, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124, 4.124a, Diagnostic Codes 8520-8530 (2013).

2.  From April 28, 2010 to April 12, 2012, the criteria for a 40 percent disability evaluation, but no greater, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124, 4.124a, Diagnostic Codes 8520-8530 (2013).

3.  As of April 13, 2012, the criteria for a 60 percent disability evaluation but no greater, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124, 4.124a, Diagnostic Codes 8520-8530 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Entitlement to service connection for peripheral neuropathy of the left lower extremity was granted in a March 2006 rating decision, and an initial 10 percent disability evaluation was assigned, effective October 2005, under Diagnostic Code 8725 which evaluates neuralgia of the posterior tibial nerve.

In January 2008, the Veteran submitted a claim for an increased disability evaluation.  The RO initially denied the Veteran's claim in an August 2008 decision, but in October 2012, the RO increased the Veteran's disability rating to 30 percent, effective April 13, 2012.  

The Veteran's peripheral neuropathy of the left lower extremity was initially rated under Diagnostic Code 8725, which rates neuralgia of the posterior tibial nerve.

Diagnostic Code 8525 provides the rating criteria for paralysis of the posterior tibial nerve.  A disability rating of 30 percent is warranted for complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes that cannot be flexed; weakened adduction; and impaired plantar flexion.  38 C.F.R. § 4.124a.

Disability ratings of 10 percent, 10 percent and 20 percent are assignable for incomplete paralysis of the posterior tibial nerve which is mild, moderate or severe in degree, respectively.  Id.  Diagnostic Code 8625 refers to neuritis of the common peroneal nerve while Diagnostic Code 8725 refers to neuralgia of this nerve. 

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013). 


The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note under "Diseases of the Peripheral Nerves," 38 C.F.R. § 4.124(a). 

The Board observes that the words "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

In October 2007, a few months before the Veteran submitted his increased rating claim, he was hospitalized following the sudden onset of numbness and weakness in the left lower extremity with loss of use of the limb.  Medical records from Dr. R.B. indicate that the Veteran's symptoms improved with physical therapy.  

At a July 2008 VA examination, the Veteran had 4/5 muscle strength in the left lower extremity.  Vibration, pain, and position sense were decreased, and sensation to light touch was absent from just above the knees through the tip of the toes.  Reflexes were +1 in the left knee and ankle.  The left plantar reflex was left blank.  No muscle atrophy was observed, but the Veteran's gait was antalgic and wide-stanced.  The Veteran was diagnosed with bilateral peripheral neuropathy of the lower extremities with neuralgia and neuritis, but no paralysis.  The examiner opined that the Veteran's disability would prevent participation in sports and severely impair exercise, recreational activities, and shopping.  It would also moderately impact traveling and chores; however, the Veteran would still be able to perform routine self-care without problems.  At the time of the exam, the Veteran was employed as a property manager for a real estate company, but he reported at his November 2009 DRO hearing that he had retired because he was no longer able to perform the physical demands of the job.  

In April 2010, the Veteran was afforded a new VA examination.  At that time, he described neuropathy in his left lower extremity from the groin to the toes characterized by an absence of feeling and an inability to walk or stand without something to hold onto such as a cane or furniture.  

On examination, the Veteran had diminished muscle strength in the entire left lower extremity of 4/5, as well as decreased vibration, pain, and position senses.  Light touch sensation was absent.  Deep tendon reflexes were +1 at the knees and ankles.  Babinski reflex was not reported.  No muscle atrophy, abnormal tone, or bulk was noted.  The Veteran's gait was observed to be antalgic, with poor propulsion.  The examiner reported that the peripheral nerves affected included the femoral, the tibial, and the deep peroneal.  The Veteran's nerve dysfunction was found to include neuralgia, but not neuritis or paralysis.  The examiner concluded that the Veteran's condition would prevent participation in sports and have a severe effect on recreation, exercise, and shopping.  The Veteran would have moderate difficulty traveling and performing chores, as well as mild difficulty dressing and bathing.  He would have no difficulty with feeding, toileting, or grooming.  

The Veteran was afforded a final VA examination in April 2012.  At that time, the Veteran complained of numbness in his left lower extremity from the hip to the toes, with instability and frequent falls.  The Veteran reported that he uses a cane and is unable to flex his left knee when he walks, as he will trip if he does so.  

On examination, the Veteran had diminished strength of 4/5 at the left knee and 1/5 at the left ankle.  Deep tendon reflexes were intact at the left knee, but absent at the left ankle.  Light touch, position sense, vibration, and cold sensation were all absent in the left lower extremity.  The Veteran had muscle atrophy in the left calf, as well as trophic changes affecting the left leg.  The examiner indicated that the Veteran had severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, as well as moderate incomplete paralysis of the femoral nerve.  The Veteran was diagnosed with moderate to severe neuropathy of the left lower extremity characterized by atrophy, foot drop, and loss of sensation.  The examiner concluded that the Veteran had severe limitations on his ability to walk and stand, was unable to carry or move objects, and should not use the stairs.  

As an initial matter, in determining whether the Veteran is entitled to a higher disability rating for any period on appeal, the Board must clarify which diagnostic code it is using to evaluate the Veteran's peripheral neuropathy, and consider whether another rating code is "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

At the Veteran's VA examinations, the examiners have reported various peripheral nerves affected by the Veteran's service-connected left lower extremity peripheral neuropathy, including the sciatic nerve, the peroneal nerve, the tibial nerve, and the femoral nerve.  In April 2012, per the Board's remand request, a VA examination specifically addressed the question of what nerves were impacted by the Veteran's service-connected peripheral neuropathy of the left lower extremity.  It was opined that the Veteran had incomplete paralysis of the sciatic nerve as well as femoral nerve involvement. 

Based on the above evidence, the Board finds that entitlement to a higher disability rating under Diagnostic Code 8520 is warranted for the entire period on appeal and that the assignment of staged ratings is warranted.  

Prior to April 28, 2010, the Board finds that the Veteran's symptoms are most accurately characterized as moderate incomplete paralysis of the sciatic nerve, and a 20 percent disability evaluation should be assigned.  This rating is based on evidence from the Veteran's 2008 VA examination, which shows that on objective testing the Veteran had slightly decreased muscle strength, deep tendon reflexes, and sensation just above the knees through the tip of the toes.  However, no evidence of muscle atrophy or complete nerve paralysis was found.  Additionally, the Veteran continued to remain employed at the time of the examination.  Therefore, while the Board finds the Veteran's symptoms should be considered more than mildly disabling, they are more appropriately characterized as moderate, rather than moderately severe.  

The Veteran's April 2012 examination appeared to indicate a worsening of the Veteran's disability, as the examination indicated muscle weakness and diminished sensation affecting the entire left leg, rather than just part of it.  Accordingly, the Board finds that as of April 28, 2012, the Veteran's disability rating should be increased to 40 percent for moderately severe incomplete paralysis of the sciatic nerve.  However, as there is no evidence of any finding of muscle atrophy or complete paralysis of the nerve, a higher rating for severe incomplete paralysis with marked muscle atrophy cannot be assigned.  Although the Board has reviewed the Veteran's VA and private medical records, the Board finds no evidence that would allow the Board to award an earlier date to the grant of 40 percent.  Additionally, a disability evaluation in excess of 40 percent cannot be assigned under any other diagnostic code for rating peripheral nerves of the lower extremity.

Finally, the Board finds that as of April 13, 2012, the Veteran's peripheral neuropathy of the left lower extremity should be increased to 60 percent disabling based on a finding of the April 2012 VA examiner that the Veteran suffers from severe incomplete paralysis of the sciatic nerve with marked muscle atrophy.  Again, the Board has reviewed the available VA and private treatment records to determine if an earlier grant of the 60 percent disability rating can be assigned.  However, while the Veteran testified at his November 2011 hearing that he believed his disability had worsened since his April 2010 VA examination, there is no objective evidence showing muscle atrophy prior to the April 2012 VA examination.  As the April 2012 VA examiner concluded that the Veteran did not suffer from complete paralysis of the sciatic nerve (or any peripheral nerve for that matter), entitlement to a disability evaluation in excess of 60 percent cannot be assigned.  Furthermore, there is no other diagnostic code under which the Veteran could be awarded a disability in excess of 60 percent for his peripheral nerve disability.  

Assigning the Veteran separate disability ratings under multiple diagnostic codes (to include for femoral and common peroneal nerve involvement) for the symptoms of his peripheral nerve involvement of the left lower extremity would constitute pyramiding in violation of 38 C.F.R. § 4.14.  Accordingly, the Board has chosen to evaluate the Veteran's peripheral neuropathy of the left lower extremity under Diagnostic Code 8520, as the highest possible disability ratings are available under this code and it is therefore most favorable to the Veteran.  This is consistent with the medical evidence which establishes that sciatic nerve impairment is part of his service-connected peripheral neuropathy of the left lower extremities. 

Finally, the Board notes that the issue of entitlement to an extraschedular evaluation is considered in the remand portion below and the Veteran was awarded entitlement to a total disability rating based on individual unemployability (TDIU) in May 2010.  Accordingly, these issues need not be further discussed.

In conclusion, prior to April 28, 2010, entitlement to a disability evaluation of 20 percent, but no greater is granted.  From April 28, 2010 to April 12, 2012, entitlement to a disability evaluation of 40 percent, but no greater is granted.  From April 13, 2012, entitlement to a 60 percent disability evaluation, but no greater is granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a March 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at both RO and Board hearings.  These hearings were adequate as the adjudicators who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Prior to April 28, 2010, entitlement to a disability evaluation of 20 percent, but no greater, for peripheral neuropathy of the left lower extremity is granted. 

From April 28, 2010 to April 12, 2012, entitlement to a disability evaluation of 40 percent, but no greater, for peripheral neuropathy of the left lower extremity is granted.  

From April 13, 2012, entitlement to a 60 percent disability evaluation, but no greater, for peripheral neuropathy of the left lower extremity is granted.  


REMAND

As noted above, the Veteran is seeking entitlement to higher disability evaluation for his service connected peripheral neuropathy of the left lower extremity.  

In addition to considering the schedular ratings, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2013).

In this case, the Veteran has testified that he is unable to bear weight on his left leg and that he is unable to walk for more than ten feet with the assistance of a cane.  He has argued that as a practical matter, he has lost all use of the left leg.  The Veteran further testified that he had to quit his job because of his difficulty ambulating.  Arguably, the schedular ratings in this instance are inadequate, as the Veteran has alleged a complete loss of use of the left leg, although as discussed above, he does not suffer from complete paralysis of the sciatic nerve.  Accordingly, the Board finds that the matter should be referred for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1. The issue of entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity is referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


